/hy>. //«»/jta»i/j/*„j **j4-.m^dm fry
                                                      FILED IN
                                                 14th COURT OF APPEALS
                                                     HOUSTON. TEXAS


                                                     FEB 09 2015
                                                 CHRISTOPHER A. PRINE
                                                         CLERK

JZfcm>/(ok/




 W&U*//feSJTsf &&4?^&
                   ^S**»i
                    #           /f     *-/




 ^/^^te^&TXf^jgf
                            -4r


JMd&4M*>& PjfMw         no? ml ^ J&XMioKj&^/zsie^^Ji*4wjd'^w_2£i__




                        Jifal
                                                 «=r*6*K


IWd^sW                               PaUJL
                             Z?




^u^ #/%2e^ Jcjl ^Sy^c
                        yj